DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 3/8/2022. Claims 1,2,4-7,10 and 19-27 are pending in the application. Claim 1 was amended and claim 3 was canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 4-7, 10 and 19-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8 of copending Application No. 15/882,533.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods of treating a citrus fiber by similar method steps to produce fiber products having modified properties. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
According to the instant specification, the citrus fiber for modification is obtained from citrus pulp, citrus peel, citrus rags or combinations thereof.  According to the specification in the ‘533  application, citrus peel material is rehydrated, adjusted with water to a dry matter content of 5% or less followed by subjecting to method steps as instantly claimed. As the hydrated fiber is processed by the same method steps, the fiber product in the ‘533 application  is expected to provide water dispersions having viscosity in the claimed range under the claimed conditions.
Claims 1,2,4-7,10 and 19-27 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 1-5, 8, 17-29 and 31 of copending Application No. 15/882,481.
Although the claims at issue are not identical, they are not patentably distinct
from each other because claims in the ‘288 application and claims in the ‘481
application recite methods of treating a citrus fiber material by similar method steps to
produce fiber products. This is a provisional nonstatutory double patenting rejection
because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112 moot.
Regarding the rejection under 35 USC 103, applicant’s arguments in view of the amended claims are persuasive, the rejection is therefore withdrawn.
The cited references in combination although disclosing method steps as claimed, do not disclose or render obvious the claimed combination of steps in particular, pressure homogenization, solvent washing, screw pressing , milling and drying that produces a citrus fiber product with properties as claimed.
However, the claims remain unpatentable over claims of co-pending application
No. 15/882,481 and 15/882,533  that recite method steps as claimed in modifying the properties of citrus fiber.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        ,